DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending. Claims 1, 8, and 9 are independent.


Response to Arguments
Applicant's arguments filed March 1, 2021, have been fully considered but they are not persuasive. 
	Applicant has recited a portion of the claim language and then asserts that these features distinguish over the cited references. Response at 7-8. Applicant then argues that the primary reference, Rappaport, “discloses holding strength information of measurement unit 808, and measuring characteristics of RF channel and a mutual interference of each points. However, Rappaport does not disclose holding strength information where the receiver is installed at a nearby point. Thus, Rappaport does not disclose performing simulation using a ray tracing method based on the device information and the environment information to calculate first received signal strengths and second received signal strengths where the receiver is installed at each of the plurality of neighboring points.” Response at 8. 
	The examiner respectfully disagrees. Rappaport teaches much more than a single measuring unit 808 with only one strength value. Rappaport teaches meshes for two or three dimensional perspectives are created for a site to investigate the radio wave propagation based .



Claim Objections
Claim 2 is objected to because of the following informalities:  in the last two limitations ‘forth’ should be “fourth”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: the amended language in the 5th limitation is just a repetition of the previous words and should be deleted. (i.e., “the second received signal strengths”). Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In independent claims 1, 8 and 9, the claims recite calculating a first signal strength at points, a second signal strength at neighboring locations to the first point and third signal strengths that are based on the first and second signals. Then using only the second signal strength to determine an installation location. This seems to imply either steps are missing or the nexus between the steps is not stated clearly. Why bother with calculating the first or third signal strengths at all if they have nothing to do with the chosen installation location? This seems to mean that in order to determine where to install a receiver a plurality of test positions (i.e., neighboring points) should be simulated and then the best picked without any regard of the first or third signal strengths or locations. For examination purposes, the examiner is construing these amended limitations as meaning a plurality of locations should be investigated for the signal reception and the optimal location selected based on checking a plurality of possible device locations.
Dependent claims 2-7 are rejected based on the inherited deficiency from claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al., US Patent Application Publication No. 2006/0019679 in view of Kim et al., US Patent Application Publication No. 2019/0380090.
Claim 1. Rappaport discloses An installation location determination device for a radio device (Rappaport, Abstract describing a system and method for determining possible device locations) comprising:
a memory configured to store device information on a transmitter and a receiver that receives a radio wave transmitted by the transmitter (Rappaport, [0031] “In the preferred embodiment of the invention, the site-specific-information-enabled NMS is an application that and environment information on an environment in which communication by the transmitter and the receiver is to be performed (Rappaport, [0037] “Simulations based on a site-specific description of the environment can predict and deal directly with interference.” EN: describing site specific environmental information, [0064] “The physical, electrical, and aesthetic parameters attributed to the various parts of the environment such as walls, ceilings, doors, windows, floors, foliage, buildings, hills, and other obstacles that affect radio waves or which impede or dictate the routing of wiring paths and other wired components may also stored in the CAD model/database.” Examiner’s Note (EN): The different conditions, including climate, obstructions, etc. are environment information.); and
a processor coupled to the memory, configured to obtain the device information and the environment information from the memory (Rappaport, [0031] “In the preferred embodiment of the invention, the site-specific-information-enabled NMS is an application that is executed on a host hardware platform which is readily and cheaply available to the user, including but not limited to a personal computer (PC), personal digital assistant (PDA), smart phone, network switch, router, hub, gateway, or home audiovisual media controller.”; [0240] “Referring to FIG. 20, the present invention may be instantiated, hosted, or executed, in whole or in part, on any device 2000, 2002, 2004, 2006, 2008 or on any combination of multiple devices across the network.”,
perform first simulation based on the device information and the environment information to calculate first received signal strengths at a plurality of installation candidate points (Rappaport, [0058] “the invention uses multiple lookup tables correlated with one or more positions within an environment, and the appropriate weighting or correlation of such multiple look up tables, as well as a mapping function which maps one or more input variables in these one or more multiple look up tables (for example, RF channel characteristics such as RSSI”; [0128] “The set of possible locations is typically identified by the position calculation application 104 is typically in the form of position coordinates 111.”; [0148] “The resulting combined environmental and infrastructure model, wherein the modeled infrastructure and the associated infrastructure information for each component having been embedded in the environmental model in a site-specific manner, and also embedded in each piece of actual equipment, may then be stored onto any variety of computer media. The combined model is understood to include detailed cost data and maintenance data, as well as specific performance  and second received signal strengths at a plurality of neighboring points, the plurality of installation candidate points being located respectively at centers of a plurality of installation candidate locations where the receiver is to be installed (Rappaport, [0153] “FIG. 5 depicts the same site-specific environmental model from FIG. 4 overlaid with a mesh 500, where a mesh is defined as a collection of vertices that relate to the site-specific representation of the environment, and may be arranged in a wide array of configurations, such as a regular, irregular, sparse, or dense collection of vertices…. Each vertex 502 represents a particular position or region within the site-specific environmental model. Each vertex may be represented by some form of {x,y} or {x,y,z} coordinate with known units, and may represent a particular point or may be the center, edge, or some location within a region representing an area or volume.” EN: This teaches that the devices may be located respectively at centers of a plurality of installation candidate locations where the receiver is to be installed; [0162] “Once RF channel characteristics have been predicted or measured, lookup tables for each defined measuring device are created that correlate the predicted RF channel characteristics with each available vertex within each mesh. That is, each available vertex in each mesh has one or more RF channel characteristic lookup tables associated with it. Each lookup table contains one or more predicted or measured RF channel characteristics for wireless devices 100 as would be detected if each wireless device 100 were located at the given location”; [0168]; predict/identify location based on obtaining site/facility environmental or region information.; [0191] “Referring to FIG. 12, this geometric region 1204 is a circle of user-defined radius that has been centered about the {X,Y,Z} position calculated to be the center of mass for the given set of likely positions. Although a circle 1204 has been used in FIG. 12, one skilled in the art can see how other alternative geometries could also be selected within the scope of the present invention. The radius of the geometric region 1204 is typically selected by the user to be the desired tolerance of the positioning algorithm. For example, by setting the tolerance threshold to be 30 feet, a geometric region of diameter 30 feet would be used. This is an indication of how close the user wishes the approximation of calculated position to be. That is, the position calculation application will effectively only consider the positions 1200 within the geometric region 1204 as being the likely positions of the wireless device”; EN: The simulations are based on combined environment and infrastructure. RSSI is the radio signal strength determined at locations where the receivers may be installed and are for a plurality of possible locations and thus there are second and other ordinal number strengths in the tables.) the plurality of neighboring points set for each of the installation candidate points within a first distance from the installation candidate point (Rappaport, see [0127], [0167] points are identified as possible locations for wireless devices 100, 101; [0157] “FIG. 6 depicts a three dimensional perspective of the same site-specific environmental model shown in FIG.5. One can see that the mesh 600 exists at a particular elevation. Each vertex 602 represents a particular position within the site-specific environmental model. Each position may be represented by some form of {x,y} or {x,y,z} spacing between the vertices. One skilled in the art could see that a mesh consisting of irregularly spaced vertices or a sparsely filled mesh of vertices could be used also.”; [0169] “site-specific environmental model is then overlaid with one or more meshes, where each mesh contains a set of regularly or irregularly spaced vertices corresponding to a particular position within the site-specific environmental model.” EN: the other device positions that are investigated are neighboring points either regularly or irregularly spaced which is a first distance.),
calculate third received signal strengths in the respective installation candidate locations based on a calculation result of the first received signal strengths (Rappaport, Fig. 11a 1100-1104 illustrating multiple received signal strengths for the candidate locations; [0058] “the invention uses multiple lookup tables correlated with one or more positions within an environment, and the appropriate weighting or correlation of such multiple look up tables, as well as a mapping function which maps one or more input variables in these one or more multiple look up tables (for example, RF channel characteristics such as RSSI”; [0181] “FIG. 11a, measurement information 1100 has been collected by measuring devices for a wireless device whose position is to be determined.”; [0192] “In the preferred embodiment of the invention, the repetitive application of the center of mass calculation in conjunction with a geometric region of slightly decreasing dimension (i.e., slightly decreasing tolerance) is used to gradually refine the set of likely positions.”; [0201] “new performance lookup tables for the new 
determine an installation location of the receiver based on the second received signal strengths (Rappaport, [0166] “The position calculation application considers the actual position and configuration of measuring devices compared to the original position and configuration used to generate the performance lookup tables in order to provide a more accurate position estimate.”; [0188] “Depending on the desires of the user, it is entirely possible that the position calculation application may simply return the set of likely positions along with their rankings or perhaps simply the single most likely position determined thus far.”; [0195] “At each available vertex 1504 in the mesh, one or more performance lookup tables 1502, 1503 have been generated. Each performance lookup table 1502, 1503 contains RF channel characteristic information per measuring device 1508.” EN: The system can determine a plurality of possible locations (i.e., vertex) based on any desired criteria or weightings that would include being based on received signal strengths.), and
output the installation location (Rappaport, [0193] “Once a set of possible vertices has been identified whose corresponding performance lookup tables provide a close matching to 
Rappaport teaches simulation of the candidate positions, but does not explicitly disclose perform first simulation using a ray tracing method. 
Kim teaches perform first simulation using a ray tracing method. (Kim, [0045] “FIG. 2 illustrates a ray tracing simulation scheme according to an embodiment of the disclosure.”; [0046] “In FIG. 2, it is assumed that one or more transmitters 212, 214 and 216 transmit signals, and the strength of the signals transmitted by the transmitters 212, 214 and 216 is represented in light and shade on the map. The darker shade indicates stronger signal strength, and the lighter shade indicates weaker signal strength.”; [0049] “By performing a ray tracing simulation in this way, at least one of the optimum transmitter position or the optimum receiver position can be determined on the map. According to an embodiment, the ray tracing simulation may be performed in consideration of a plurality of transmitter position candidates and receiver position candidates”).
Rappaport and Kim are analogous art because they are related to modeling radio networks to determine transmission and reception points. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Rappaport and Kim to modify Rapport’s unspecified simulations with the details of the ray-tracing simulations taught by Kim. One of ordinary skill in the art would have been motivated to make such a combination because having an improved system for designing 

Claim 2. Modified Rappaport teaches the installation location determination device for a radio device according to claim 1, wherein the processor extracts, from a group including a first installation candidate point among the plurality of installation candidate points and the plurality of neighboring points set within the first distance from the first installation candidate point, a first point at which the first received signal strength is greatest and a second point at which the first received signal strength is smallest, the first received signal strengths calculated in the first simulation performed in a condition where a mobile object is not included in the environment (Rappaport, Figs. 8, 11a illustrating performance tables with signal strength, [0055] “The present invention relates to the creation of multidimensional tables providing a correlation between predicted or measured RF channel characteristics and specific locations within a known environment…. At any given position, one or more lookup tables may exist”; EN: the constructed performance tables are construed as teaching extracted data including greatest and smallest signal strength of the Access Points (APs). Additionally, while the Rappaport simulations are able to handle interference, some of the rays may likely be directly received by the receiver from the transmitter without being reflected, scattered, or attenuated by an object and are included in the tables.),
performs second simulation in a condition where the mobile object is included in the environment to calculate forth [sic] received signal strengths at the first point and the second point (Rappaport, Figs. 8, 11a illustrating performance tables with signal strength, [0037] “The and calculates the second received signal strength based on the forth [sic] received signal strengths (Rappaport, Figs. 8, 11a illustrating performance tables with signal strength, [0037] “The use of site-specific information by the NMS is a great improvement over NMSs that depend entirely on measured network statistics. Simulations based on a site-specific description of the environment can predict and deal directly with interference.”; [0055] “The present invention relates to the creation of multidimensional tables providing a correlation between predicted or measured RF channel characteristics and specific locations within a known environment…. At any given position, one or more lookup tables may exist” EN: The simulations are calculations of the data for the lookup 
Rappaport teaches simulation of the candidate positions, but does not explicitly disclose perform simulation using a ray tracing method. 
Kim teaches perform simulation using a ray tracing method. (Kim, [0045] “FIG. 2 illustrates a ray tracing simulation scheme according to an embodiment of the disclosure.”; [0046] “In FIG. 2, it is assumed that one or more transmitters 212, 214 and 216 transmit signals, and the strength of the signals transmitted by the transmitters 212, 214 and 216 is represented in light and shade on the map. The darker shade indicates stronger signal strength, and the lighter shade indicates weaker signal strength.”; [0049] “By performing a ray tracing simulation in this way, at least one of the optimum transmitter position or the optimum receiver position can be determined on the map. According to an embodiment, the ray tracing simulation may be performed in consideration of a plurality of transmitter position candidates and receiver position candidates”; EN: A plurality of ray-tracing simulations are performed. Additionally, Kim teaches that some signals have impediments and some are direct and both are taken into account, see [0046] “More specifically, based on the location of the receiver 220, it is possible to determine the reception strength of the signal in the corresponding region. It is also possible to identify the transmission channel for each possible path from one transmitter 212 to the receiver 220. There may be a signal 242 that is directly received by the receiver 220 from the transmitter 212 and a signal 232 that is reflected by a different object 230 and is received by the receiver 220. By performing a simulation based on ray tracing, it is possible to obtain information about the reception strength of the signals from the transmitters 212, 214 and 216 
Rappaport and Kim are analogous art because they are related to modeling radio networks to determine transmission and reception points. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Rappaport and Kim to modify Rapport’s unspecified simulations with the details of the ray-tracing simulations incorporating direct and indirect ray paths as taught by Kim. One of ordinary skill in the art would have been motivated to make such a combination because having an improved system for designing networks in communication systems requires improved efficient simulation techniques such as the ray-tracing as taught by Kim. ([0006]).

Claim 7. Modified Rappaport teaches the installation location determination device for a radio device according to claim 1, wherein the processor extracts, from a group including a first installation candidate point among the plurality of installation candidate points and the plurality of neighboring points set within the first distance from the first installation candidate point, a first point at which the first received signal strength is smallest, the first received signal strength calculated in the first simulation performed in a condition where a mobile object is not included in the environment (Rappaport, Figs. 8, 11a illustrating performance tables with signal strength, [0055] “The present invention relates to the creation of multidimensional tables providing a correlation between predicted or measured RF channel 
performs second simulation in a condition where the mobile object is included in the environment to calculate a third received signal strength at the first point (Rappaport, Figs. 8, 11a illustrating performance tables with signal strength, [0037] “The use of site-specific information by the NMS is a great improvement over NMSs that depend entirely on measured network statistics. Simulations based on a site-specific description of the environment can predict and deal directly with interference.”; [0055] “The present invention relates to the creation of multidimensional tables providing a correlation between predicted or measured RF channel characteristics and specific locations within a known environment…. At any given position, one or more lookup tables may exist”; [0064] “The physical, electrical, and aesthetic parameters attributed to the various parts of the environment such as walls, ceilings, doors, windows, floors, foliage, buildings, hills, and other obstacles that affect radio waves or which impede or dictate the routing of wiring paths and other wired components may also be stored in the CAD model/database” EN: the interference and other environmental details teach that objects are included in the simulations.), and
determines the second received signal strength based on the third received signal strength (Rappaport, Figs. 8, 11a illustrating performance tables with signal strength, [0037] 
Rappaport teaches simulation of the candidate positions, but does not explicitly disclose perform first simulation using a ray tracing method. 
Kim teaches perform simulation using a ray tracing method. (Kim, [0045] “FIG. 2 illustrates a ray tracing simulation scheme according to an embodiment of the disclosure.”; [0046] “In FIG. 2, it is assumed that one or more transmitters 212, 214 and 216 transmit signals, and the strength of the signals transmitted by the transmitters 212, 214 and 216 is represented in light and shade on the map. The darker shade indicates stronger signal strength, and the lighter shade indicates weaker signal strength.”; [0049] “By performing a ray tracing simulation in this way, at least one of the optimum transmitter position or the optimum receiver position can be determined on the map. According to an embodiment, the ray tracing simulation may be performed in consideration of a plurality of transmitter position candidates and receiver position candidates”; EN: Additionally, Kim teaches that some signals have impediments and some are direct and both are taken into account, see [0046] “More specifically, based on the location of the receiver 220, it is possible to determine the reception strength of the signal in 
Rappaport and Kim are analogous art because they are related to modeling radio networks to determine transmission and reception points. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Rappaport and Kim to modify Rapport’s unspecified simulations with the details of the ray-tracing simulations incorporating direct and indirect ray paths as taught by Kim. One of ordinary skill in the art would have been motivated to make such a combination because having an improved system for designing networks in communication systems requires improved efficient simulation techniques such as the ray-tracing as taught by Kim. ([0006]).

Claim 8. Rappaport discloses A method for installation location determination of a radio device performed by a computer coupled to a memory that stores device information on a transmitter and a receiver that receives a radio wave transmitted by the transmitter and environment information on an environment in which communication by the transmitter and the receiver is to be performed (Rapport, Abstract describing the system and method for determining radio device locations, [0022] “where wireless devices herein are defined broadly, and could be, for example, client devices, access points, printers, toys, and even servers and switches that control wireless transmitters, receivers or transceivers”), the method comprising:
obtaining the device information and the environment information from the memory (Rappaport, [0037] “Simulations based on a site-specific description of the environment can predict and deal directly with interference.”; [0064] “The physical, electrical, and aesthetic parameters attributed to the various parts of the environment such as walls, ceilings, doors, windows, floors, foliage, buildings, hills, and other obstacles that affect radio waves or which impede or dictate the routing of wiring paths and other wired components may also stored in the CAD model/database.” EN: The different conditions, including climate, obstructions, etc. are environment information.; [0118] “The measuring devices 101 detect and measure the RF channel characteristics ( also referred to as performance) of the wireless devices 100 by receiving the radio signals 102 either transmitted from, reflected by, or manipulated by the wireless devices 100. The measurable RF channel characteristics may include, but are not limited to, received signal strength intensity (RSSI)”; [0240] “Referring to FIG. 20, the present invention may be instantiated, hosted, or executed, in whole or in part, on any device 2000, 2002, 2004, 2006, 2008 or on any combination of multiple devices across the network.” EN: the system is construed as having the typical computer components of memory, processor and interfaces and measure and store data for transmission system and stores the device information.);
performing first simulation based on the device information and the environment information to calculate first received signal strengths at a plurality of installation candidate points (Rappaport, [0118] “The measuring devices 101 detect and measure the RF channel characteristics (also referred to as performance) of the wireless devices 100 by receiving the radio signals 102 either transmitted from, reflected by, or manipulated by the wireless devices 100. The measurable RF channel characteristics may include, but are not limited to, received signal strength intensity (RSSI)”; [0148] “The resulting combined environmental and infrastructure model, wherein the modeled infrastructure and the associated infrastructure information for each component having been embedded in the environmental model in a site-specific manner, and also embedded in each piece of actual equipment, may then be stored onto any variety of computer media. The combined model is understood to include detailed cost data and maintenance data, as well as specific performance attributes and specific operating parameters of each piece of network hardware, some or all of which may be required for useable predictions and simulations” EN: The simulations are based on combined environment and infrastructure.), and second received signal strengths at a plurality of neighboring points, the plurality of installation candidate points being located respectively at centers of a plurality of installation candidate locations where the receiver is to be installed (Rappaport, [0058] “the invention uses multiple lookup tables correlated with one or more positions within an environment, and the appropriate weighting or correlation of such multiple look up tables, as well as a mapping function which maps one or more input variables in these one or more multiple look up tables (for example, RF channel characteristics such as RSSI”; [0128] “The set of possible locations is typically identified by the position calculation application at centers of a plurality of installation candidate locations where the receiver is to be installed” EN: The signal strengths are determined for each location and thus they are second, third, etc. received signal strengths depending on which device is being investigated and all the values are collected and stored in the lookup tables), the plurality of neighboring points set for each of the installation candidate points within a first distance from the installation candidate point (Rappaport, see [0127], [0167]) are identified as possible locations for wireless devices 100, 101, [0169] “site-specific environmental model is then overlaid with one or more meshes, where each mesh contains a set of regularly or irregularly spaced vertices corresponding to a particular position within the site-specific environmental model.” EN: the other positions are neighboring points either regularly or irregularly spaced which is a distance.), the second received signal strengths being strengths when the receiver is installed at each of the plurality of neighboring points (Rappaport, [0162] “Once RF channel characteristics have been predicted or measured, lookup tables for each defined measuring device are created that correlate the predicted RF channel characteristics with each available vertex within each mesh. That is, each available vertex in each mesh has one or more RF channel characteristic lookup tables associated with it. Each lookup table contains one or more predicted or measured RF channel characteristics for wireless devices 100 as would be detected if each wireless device 100 were located at the given location”);
calculating third received signal strengths in the respective installation candidate locations based on a calculation result of the first received signal strengths and the second received signal strengths (Rappaport, Fig. 11a 1100-1104 illustrating multiple received signal strengths for the candidate locations; [0058] “the invention uses multiple lookup tables correlated with one or more positions within an environment, and the appropriate weighting or correlation of such multiple look up tables, as well as a mapping function which maps one or more input variables in these one or more multiple look up tables (for example, RF channel characteristics such as RSSI”; [0181] “FIG. 11a, measurement information 1100 has been collected by measuring devices for a wireless device whose position is to be determined.”; [0192] “In the preferred embodiment of the invention, the repetitive application of the center of mass calculation in conjunction with a geometric region of slightly decreasing dimension (i.e., slightly decreasing tolerance) is used to gradually refine the set of likely positions.”; [0201] “new performance lookup tables for the new configuration settings can be created using the predictive techniques described herein. These tables may be created by the position calculation application or by another application, and may be created automatically as needed. These newly created performance lookup tables are then used by the position calculation application.” EN: The simulations are based on combined environment and infrastructure. RSSI is the radio signal strength determined at locations where the receivers may be installed and are for a plurality of possible locations with new calculations occurring and thus there are third and other ordinal number signal strengths that have been calculated based on previous iterations or first, second, etc. signals.);
determining an installation location of the receiver based on the second received signal strengths (Rappaport, [0166] “The position calculation application considers the actual position and configuration of measuring devices compared to the original position and configuration used to generate the performance lookup tables in order to provide a more accurate position estimate.”; [0188] “Depending on the desires of the user, it is entirely possible that the position calculation application may simply return the set of likely positions along with their rankings or perhaps simply the single most likely position determined thus far.”; [0195] “At each available vertex 1504 in the mesh, one or more performance lookup tables 1502, 1503 have been generated. Each performance lookup table 1502, 1503 contains RF channel characteristic information per measuring device 1508.” EN: The system can determine a plurality of possible locations (i.e., vertex) based on any desired criteria or weightings that would include being based on received signal strengths.); and
outputting the installation location (Rappaport, [0193] “Once a set of possible vertices has been identified whose corresponding performance lookup tables provide a close matching to the measured RF channel characteristics, an embodiment of the present invention provides the means of displaying, either graphically or textually, the associated positions within the site-specific environmental model 1008.”).
Rappaport teaches simulation of the candidate positions, but does not explicitly disclose perform first simulation using a ray tracing method. 
Kim teaches perform first simulation using a ray tracing method. (Kim, [0045] “FIG. 2 illustrates a ray tracing simulation scheme according to an embodiment of the disclosure.”; [0046] “In FIG. 2, it is assumed that one or more transmitters 212, 214 and 216 transmit signals, 
Rappaport and Kim are analogous art because they are related to modeling radio networks to determine transmission and reception points. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Rappaport and Kim to modify Rapport’s unspecified simulations with the details of the ray-tracing simulations taught by Kim. One of ordinary skill in the art would have been motivated to make such a combination because having an improved system for designing networks in communication systems requires improved efficient simulation techniques such as the ray-tracing as taught by Kim. ([0006]).

Claim 9. Rappaport discloses A non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute a process for installation location determination of a radio device, the computer coupled to a memory that stores device information on a transmitter and a receiver that receives a radio wave transmitted by the transmitter and environment information on an environment in which communication by the transmitter and the receiver is to be performed (Rappaport, [0022] “where wireless 
obtaining the device information and the environment information from the memory (Rappaport, [0037] “Simulations based on a site-specific description of the environment can predict and deal directly with interference.”; [0064] “The physical, electrical, and aesthetic parameters attributed to the various parts of the environment such as walls, ceilings, doors, windows, floors, foliage, buildings, hills, and other obstacles that affect radio waves or which impede or dictate the routing of wiring paths and other wired components may also stored in the CAD model/database.” EN: The different conditions, including climate, obstructions, etc. are environment information.; [0118] “The measuring devices 101 detect and measure the RF channel characteristics (also referred to as performance) of the wireless devices 100 by ;
performing first simulation based on the device information and the environment information to calculate first received signal strengths at a plurality of installation candidate points (Rappaport, [0118] “The measuring devices 101 detect and measure the RF channel characteristics (also referred to as performance) of the wireless devices 100 by receiving the radio signals 102 either transmitted from, reflected by, or manipulated by the wireless devices 100. The measurable RF channel characteristics may include, but are not limited to, received signal strength intensity (RSSI)”; [0148] “The resulting combined environmental and infrastructure model, wherein the modeled infrastructure and the associated infrastructure information for each component having been embedded in the environmental model in a site-specific manner, and also embedded in each piece of actual equipment, may then be stored onto any variety of computer media. The combined model is understood to include detailed cost data and maintenance data, as well as specific performance attributes and specific operating parameters of each piece of network hardware, some or all of which may be required for useable predictions and simulations” ), and second received signal strengths at a plurality of neighboring points, the plurality of installation candidate points being located respectively at centers of a plurality of installation candidate locations where the receiver is to be installed (Rappaport, [0058] “the invention uses multiple lookup tables correlated with one or more positions within an environment, and the appropriate weighting or correlation of such multiple look up tables, as well as a mapping function which maps one or more input variables in these one or more multiple look up tables (for example, RF channel characteristics such as RSSI”; [0128] “The set of possible locations is typically identified by the position calculation application 104 is typically in the form of position coordinates 111.”; [0153] “FIG. 5 depicts the same site-specific environmental model from FIG. 4 overlaid with a mesh 500, where a mesh is defined as a collection of vertices that relate to the site-specific representation of the environment, and may be arranged in a wide array of configurations, such as a regular, irregular, sparse, or dense collection of vertices…. located respectively at centers of a plurality of installation candidate locations where the receiver is to be installed” EN: The signal strengths are determined for each location and thus they are second, third, etc. received signal strengths depending on which device is being investigated and all the values are collected and stored in the lookup tables), the plurality of neighboring points set for each of the installation candidate points within a first distance from the installation candidate point (Rappaport, see [0127], [0167] are identified as possible locations for wireless devices 100, 101, [0162] “Once RF channel characteristics have been predicted or measured, lookup tables for each defined measuring device are created that correlate the predicted RF channel characteristics with each available vertex within each mesh. That is, each available vertex in each mesh has one or more RF channel characteristic lookup tables associated with it. Each lookup table contains one or more predicted or measured RF channel characteristics for wireless devices 100 as would be detected if each wireless device 100 were located at the given location”; [0169] “site-specific environmental model is then overlaid with one or more meshes, where each mesh contains a set of regularly or irregularly spaced vertices corresponding to a particular position within the site-specific environmental model.” EN: the other positions are neighboring points either regularly or irregularly spaced.), the second received signal strengths being strengths when the receiver is installed at each of the plurality of neighboring points (Rappaport, [0192] “In the preferred embodiment of the invention, the repetitive application of the center of mass calculation in conjunction with a geometric region of slightly decreasing dimension (i.e., slightly decreasing tolerance) is used to gradually refine the set of likely positions.”; [0201] “new performance lookup tables for the new configuration settings can be created using the predictive techniques described herein. These tables may be created by the position calculation application or by another application, and may be created automatically as needed. These newly created performance lookup tables are then used by the position calculation application.” EN: The simulations are based on combined environment and infrastructure. RSSI is the radio signal strength determined at locations where the receivers may be installed and are for a plurality of possible locations with new calculations occurring and thus there are third and other ordinal number signal strengths that have been calculated based on previous iterations or first, second, etc. signals.);
calculating third received signal strengths in the respective installation candidate locations based on a calculation result of the first received signal strengths (Rappaport, Fig. 11a 1100-1104 illustrating multiple received signal strengths for the candidate locations; [0058] 
determining an installation location of the receiver based on the second received signal strengths and the second received signal strengths (Rappaport, [0166] “The position calculation application considers the actual position and configuration of measuring devices compared to the original position and configuration used to generate the performance lookup tables in order to provide a more accurate position estimate.”; [0188] “Depending on the 
outputting the installation location (Rappaport, [0193] “Once a set of possible vertices has been identified whose corresponding performance lookup tables provide a close matching to the measured RF channel characteristics, an embodiment of the present invention provides the means of displaying, either graphically or textually, the associated positions within the site-specific environmental model 1008.”).
Rappaport teaches simulation of the candidate positions, but does not explicitly disclose perform first simulation using a ray tracing method. 
Kim teaches perform first simulation using a ray tracing method. (Kim, [0045] “FIG. 2 illustrates a ray tracing simulation scheme according to an embodiment of the disclosure.”; [0046] “In FIG. 2, it is assumed that one or more transmitters 212, 214 and 216 transmit signals, and the strength of the signals transmitted by the transmitters 212, 214 and 216 is represented in light and shade on the map. The darker shade indicates stronger signal strength, and the lighter shade indicates weaker signal strength.”; [0049] “By performing a ray tracing simulation in this way, at least one of the optimum transmitter position or the optimum receiver position can be determined on the map. According to an embodiment, the ray tracing simulation may be 
Rappaport and Kim are analogous art because they are related to modeling radio networks to determine transmission and reception points. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Rappaport and Kim to modify Rapport’s unspecified simulations with the details of the ray-tracing simulations taught by Kim. One of ordinary skill in the art would have been motivated to make such a combination because having an improved system for designing networks in communication systems requires improved efficient simulation techniques such as the ray-tracing as taught by Kim. ([0006]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al., US Patent Application Publication No. 2006/0019679 in view of Kim et al., US Patent Application Publication No. 2019/0380090 and further in view of Reed et al., US Patent No. 5,574,466.
Claim 3. Modified Rappaport teaches the installation location determination device for a radio device according to claim 2. Rappaport does not explicitly disclose, wherein an interval between each of the installation candidate points and each of the neighboring points corresponding to the installation candidate point is set based on a spatial correlation of spatial fading relative to the installation candidate point.
wherein an interval between each of the installation candidate points and each of the neighboring points corresponding to the installation candidate point is set based on a spatial correlation of spatial fading relative to the installation candidate point (Reed, column 9 lines 9-15 “A further embodiment of the invention, calculating optimal diversity antenna placement, may now be understood with reference to FIGS. 9-14. This embodiment takes advantage of the fact that after ray-tracing is completed, the rays available at or near the receiver can be added in several ways to calculate the expected average power, or to calculate the local mean power, or the coherent signal power as desired.”; column 11 lines 6-12 “FIG. 12, generally depicted as 850, illustrates the cumulative distribution of a Rayleigh fading process where the probability of the fade depth being at least the number shown on the abscissa is plotted on the Y axis. Curve 851 indicates the result from a single branch Rayleigh fading random process, and would be representative of the multipath fading over much of the cell area.”; column 11 lines 55-59 “By using a ray-tracing analysis to calculate the expected propagation path between the subscriber and each base antenna, the effects shown in FIGS. 12 and 13 are properly calculated for each path.” EN: Reed teaches that the Rayleigh (i.e., spatial) fading is taken into account for calculating the location positions.).
Rappaport, Kim, and Reed are analogous art because they are related to modeling radio networks to determine transmission and reception points. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Rappaport, Kim and Reed to modify Rapport and Kim’s ray-tracing simulations with the known ability to compensate for Rayleigh fading (i.e., spatial fading). One of ordinary skill in the art would have been motivated to make such a combination because having an improved .


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al., US Patent Application Publication No. 2006/0019679 in view of Kim et al., US Patent Application Publication No. 2019/0380090 and further in view of Kong et al., US Patent Application No. 2018/0352379.
Claim 4. Modified Rappaport teaches the installation location determination device for a radio device according to claim 2, wherein the processor estimates fifth received signal strengths at points other than the first point and the second point among the first installation candidate point and the plurality of neighboring points set within the first distance from the first installation candidate point, based on the fourth received signal strengths at the first point and the second point (Rappaport, [0058] “the invention uses multiple lookup tables correlated with one or more positions within an environment, and the appropriate weighting or correlation of such multiple look up tables, as well as a mapping function which maps one or more input variables in these one or more multiple look up tables (for example, RF channel characteristics such as RSSI”; [0128] “The set of possible locations is typically identified by the position calculation application 104 is typically in the form of position coordinates 111.”; [0153] “FIG. 5 depicts the same site-specific environmental model from FIG. 4 overlaid with a mesh 500, where a mesh is defined as a collection of vertices that relate to the site-specific representation of the environment, and may be arranged in a wide array of configurations, such at centers of a plurality of installation candidate locations where the receiver is to be installed”; [0168]; predict/identify location based on obtaining site/facility environmental or region information.; see [0127], [0167] identifying positions as possible locations for wireless devices 100, 101, [0169] “site-specific environmental model is then overlaid with one or more meshes, where each mesh contains a set of regularly or irregularly spaced vertices corresponding to a particular position within the site-specific environmental model.” EN: RSSI is the radio signal strength determined at locations where the receivers may be installed and the other device positions are neighboring points either regularly or irregularly spaced and Rappaport teaches that multiple simulations and/or measurements are collected and analyzed and the simulations are estimates. As Rappaport teaches that calculations are performed at each vertex (i.e. candidate point) there are a plurality of ordinal signal strengths, that are based on the previous iterations and thus teach that the subsequent signals are based on the previous ones.).
While Rappaport discloses using weightings for the various values (see Rappaport [0058] “the invention uses multiple lookup tables correlated with one or more positions within an environment, and the appropriate weighting or correlation of such multiple look up tables”) it does not explicitly disclose calculates the second received signal strength by obtaining an average of the fourth received signal strengths and the fifth received signal strengths.
Kong teaches calculates the second received signal strength by obtaining an average of the fourth received signal strengths and the fifth received signal strengths (Kong, [0056] “a weighted averaging technique may be used for the collective comparison 116 to determine the best collective match. For a particular comparison 116, each of the APs 104 may be assigned a 
Rappaport, Kim, and Kong are analogous art because they are related to modeling radio networks to determine transmission and reception points. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Rappaport, Kim and Kong to modify Rapport and Kim’s ray-tracing simulations and arrived at an average of the signal values to be included in the performance lookup tables of Rappaport. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. simple math) to determine averages as another piece of data for analysis with the weightings and values taught by Rappaport) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. an additional table entry of averaging the values, which is a typical way to view and calculate data for points in tables.).

Claim 5. Modified Rappaport teaches the installation location determination device for a radio device according to claim 2, wherein the processor estimates a fifth received signal strength at the first installation candidate point based on the fourth received signal strengths at the first point and the second point (Rappaport, [0058] “the invention uses multiple lookup tables correlated with one or more positions within an environment, and the appropriate weighting or correlation of such multiple look up tables, as well as a mapping function which maps one or more input variables in these one or more multiple look up tables (for example, RF channel characteristics such as RSSI”; [0128] “The set of possible locations is typically identified by the position calculation application 104 is typically in the form of position coordinates 111.”; [0153] “FIG. 5 depicts the same site-specific environmental model from FIG. 4 overlaid with a mesh 500, where a mesh is defined as a collection of vertices that relate to the site-specific representation of the environment, and may be arranged in a wide array of configurations, such as a regular, irregular, sparse, or dense collection of vertices…. located respectively at centers of a plurality of installation candidate locations where the receiver is to be installed”; [0168]; predict/identify location based on obtaining site/facility environmental or region information.; see [0127], [0167] identifying positions as possible locations for wireless devices 100, 101, [0169] “site-specific environmental model is then overlaid with one or more meshes, where each mesh contains a set of regularly or irregularly spaced vertices corresponding to a particular position within the site-specific environmental model.” EN: RSSI is the radio signal strength determined at locations where the receivers may be installed and the other device positions are neighboring points either regularly or irregularly spaced and Rappaport teaches that multiple simulations and/or measurements are collected and analyzed and the simulations are estimates.).

Kong teaches calculates the third received signal strength by obtaining an average of the fourth received signal strengths and the fifth received signal strength (Kong, [0056] “a weighted averaging technique may be used for the collective comparison 116 to determine the best collective match. For a particular comparison 116, each of the APs 104 may be assigned a level of importance. The APs 104 of relatively higher importance are weighted more heavily in the weighted average, and the Aps 104 of relatively lower importance are weighted less heavily in the weighted average.” EN: Kong teaches that when considering and analyzing a plurality of signals it may be useful to view them collectively by using averages so the relative importance may be weighted for additional comparison and analysis information for one of ordinary skill in the art to make informed decisions.).
Rappaport, Kim, and Kong are analogous art because they are related to modeling radio networks to determine transmission and reception points. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Rappaport, Kim and Kong to modify Rapport and Kim’s ray-tracing simulations and arrived at an average of the signal values to be included in the performance lookup tables of Rappaport. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in 

Claim 6. Modified Rappaport teaches the installation location determination device for a radio device according to claim 2. While Rappaport discloses using weightings for the various values (see Rappaport [0058] “the invention uses multiple lookup tables correlated with one or more positions within an environment, and the appropriate weighting or correlation of such multiple look up tables”) it does not explicitly disclose, wherein the processor calculates the second received signal strength by obtaining an average of the third received signal strengths at the first point and the second point.
Kong teaches wherein the processor calculates the second received signal strength by obtaining an average of the fourth received signal strengths at the first point and the second point (Kong, [0056] “a weighted averaging technique may be used for the collective comparison 116 to determine the best collective match. For a particular comparison 116, each of the APs 104 may be assigned a level of importance. The APs 104 of relatively higher importance are weighted more heavily in the weighted average, and the Aps 104 of relatively lower importance are weighted less heavily in the weighted average.” EN: Kong teaches that when considering and analyzing a plurality of signals it may be useful to view them collectively by using averages 
Rappaport, Kim, and Kong are analogous art because they are related to modeling radio networks to determine transmission and reception points. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Rappaport, Kim and Kong to modify Rapport and Kim’s ray-tracing simulations and arrived at an average of the signal values to be included in the performance lookup tables of Rappaport. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. simple math) to determine averages as another piece of data for analysis with the weightings and values taught by Rappaport with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. an additional table entry of averaging the values, which is a typical way to view and calculate data for points in tables for ease of use and comparison.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yiming Ji, et al., “ARIADNE: A Dynamic Indoor Signal Map Construction and Localization System,” ACM MobiSys ’06, pp. 151-164 (2006) related to planning wireless network infrastructure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/STEVEN W CRABB/             Examiner, Art Unit 2129


/REHANA PERVEEN/             Supervisory Patent Examiner, Art Unit 2129